ON MOTION FOR REHEARING.
BROADDUS, P. J.
The plaintiff insists that the opinion herein leaves out of consideration article 9 of defendant’s by-laws, which, if properly construed, provided indemnity for sickness of its insured members for any length of time, however great. No particular reference was made to said section, because it was not thought to affect the question.
That part of said article thought to be pertinent and governing reads as follows: “In case the disability *119is prolonged beyond the period for which benefits are paid, then such proof must be furnished within thirty days from expiration of ten weeks from the beginning of illness, when t-he disability is the result of sickness.” . . . “Any medical advisor or authorized representative of the association shall have the right to examine the person of the member and question the member, which questions may be reduced to writing and shall be sworn to, if so required in respect to any claim. When and so often as is required, in behalf of the association, and unless timely and due notice has been given whereby such examination can be made, no liability shall attach to the association for such disability; and a refusal to permit any such examination or examinations as required by the association or to answer any questions propounded, will invalidate such claims and release the association from all liability.”
To us it seems plain that the province of article 9, of the by-laws was to afford the association the means of protecting itself against claims for feigned sickness of its members and does not in the least have any reference to any additional length of time of sickness for which indemnity will be furnished. It means just what it says that, if “the disability is prolonged beyond the period for which indemnity is paid, then such proof must be furnished within thirty days from the expiration of the ten weeks from the beginning of the illness, when the disability is the result of the sickness.” That is, if the member fails to furnish proper proof within the thirty days mentioned, he will not be entitled to the ten weeks’ indemnity.
And the further provision for an examination of the member by the medical advisor of the association at any time was to afford the association evidence of the condition of the member so that the agents of the corporation might be able to determine whether his claim for indemnity was bona fide. Otherwise the claim would in *120a measure depend upon such evidence as would be furnished by the claimant alone. By no sort of reasonable construction can it be contended that an indemnity for sickness for a greater length of time than ten weeks is provided for. Had it not been for the persistence of the plaintiff we would have deemed this additional explanation of the original opinion in the case unnecessary.
Motion for rehearing overruled.